Habiendo resuelto en el día de boy las ape-laciones Nos. 4273 y 4282 confirmando la sentencia que de-claró a José Agustín Vincenty y Martínez heredero de Juan Vincenty Ramos y a la viuda en su cuota usufructuaria, se hace innecesario resolver el presente recurso de certiorari para que se nombre un administrador judicial de los bienes del causante, quedando la corte de distrito en libertad de adoptar las medidas que puedan solicitarse y fueren proce-dentes en vista de la expresada confirmación, y se anula el auto expedido.